C




HonorableCoke B. Stevenson
Governorof TbxaS
Austin, Texan

Dsar Sir:                       OpinionHoe.O-5011
                                Bet Authorityof the Governorof
                                    Texar to issue patent to the
                                    Podor@ Gtivermwatunder facts
                                     auhnittsd.

      Ik am in receiptof your l*tter of Deoemkr 11, 1942, Iherein
you requestthe opinionof this daputmsnt upon the followingquestion*

         "Is the Governorof TOXM authorizedto issue
      pate* to the FederalGoverrrment
                                    under the faotr
      subnittsd?"

      The facts as containedin pour attaohedoommunication addressed
to HonorableBaeocmGiles,,Ccmmissioner of the GeneralLand Office and
nitten by CliffordB. Elm; DivisionHead of Real Eatate Suboffice,
Ar Dspariment,l&w W~~ico, read in eubstanoeas follownc

          The UnitedStates is requiringfor militaryair-
      port purposesthe Southmst Quarter of the Southeast
      quarter (S.E.*S.E.*)of Seotion27, Blook CA,
      Fublio Sohool.Lauds,in Reeves County -- a 40 aore
      traot of land. Under oondemnationprooeedirgsentit-
      led: 'UnitedStates of Amerioavsr 2,560&ares of
      Land in Reeves County,Texas, State of Terns and
      Joe Rorshem et al', Civil No.,154 in the U&D&,
      pea08 Division,an order for possessionwas entered
      securingizeaediate~pcssession of said land for the
      FederalGovernnant. Later a Declarationof Taking
      was filed thereinunder the terms of which the Fsdsr-
      al Gwermusnt has aoquiredfee simpletitle to said
      dssoribadIands,srosptingmineralsthereinand sub
      jeot to aortaineasementsthereon.

          A Csrtifioateof Faots preparedby the General
      wnd Offiae showsthat prior to the institutionof
      the aforementionedoondemuationprooeedingsthat
      ;heds;; ~~b~a,",~~li~~~~~~,"~::          2h%.,,
      her obligationfor unpaid purchaseprice and interest
      thereon;that said sale of land was marked "Forfeited"
HonorableCok63. Stovanson,(0;5011)Page 2



         bp the said Land Office on August 26, 1941, for
         non-paymentof i&west and the 86m so stands on
         the recordsof the GemaralLand Offloe.

            Lillian8. Ninkler and her husband,Sam Bnklar,
         haw b6ea mad6 partiesdefendantto the said oondsm-
         nation proceedingby mason of the fast that this
         officehas been uuableto obtaina quitolaimdmd or
         other instrumnt which muld extinguish"ny right of
         reinstatawentof the 8aid land purohasswhich they
         MY have.

             This officeoffsrsto puro~se,said40 aore tract
         of land from the Gwernor of Tarcrs,~aoting
                                                  for the
         State of Texas under authoritygrantsdhim in Article
         5245,V.A.C.S.;and th6 offer being mcapted, stipula-
         tions to that effectwill be sntaradin the oondamna-
         tion proceedings,thus obviatingthe neoessityfor
         aondmnation of 6aid tract of land.

          Artiols 5242,Vernon'sAunotatedCivil Statutea,provideatiat
the UnitedStatesGovermwmt throughits properacent may puraharelanda
within the State of Tens and held same as sites onvhichto are& forts,
military stations,arsenals,dock yards, etc., and the coasentof the
Lsgislaturais hereby expresslygiven te any suoh purchass.

         Arti    5245,V.A.C.S.,reads as follow88

             "Rhea this Statemay be the owner of any land do-
         sired by the UnitedStates for any purposespecified
         in this title, the Guvernormay sell suoh lad to the
         UnitedStates,and upon gryaentof the purohase money
         thereforinto the Treasury,tha Land &mmissiowr, upon
         the order of the Governor,shall.issusa patentto the
         United St&es for such land in like manner as ottsr
         patentsare fssued."

          Clearly,the abomwquoted statute authorizesthe Govercorto
sell and patent lands dosiredly ths UnitedStates for ,my of the purposss
or like purposesspeoifiedin Article 5242, "when the Statemay be the owner"
thereof. It follows,therefore,that wheneverthe State of Texas is not the
ownerof the lauds desired,etc., that the Governorlaoks the requisitm
authorityto 8611 6~66 or to ptent same~ Unl66sthe Stat6 of Tens is the
owner of the S.E. t of the 0. 2 of S60tion 27, the land in qusstion,th6
Goveruorwould haw no authority-tosol1 the said 40 aores to the Fedwal
Goverrraentor to authoriseissuanc6of a patent011sulldo
         We shallassum for the purposeof this opinionthat the condm-
                 Civil Cause lib.154, set out in the submittedfacts aa
nation proooeding~,
king institutedfor the land in questionand other lands,was in all things
HonorableCoke B. Stevenson,(o-5011)Page S



legal and p?per; that the filingof plqadinga,aourt ordars and other
imstruuentsthereinwas in aocordmae with the Federallaws apperfain-
ing thereto.

              Tit10 40, Se&ion 2SSa of the United StatesCode Annotatedpro-
vides   in   part a8 follows8

                 "In any proooedingin any oourt of thm United
             stat06 . . e which has been or may Be instituted
             in the nun* of 0 e e the United Statesforth* ao-
             quisitioaof any laad e e 0 for publicuse, the
             petitionermay file in the cause,with the ptition
             or at any time Befon jud@snt, a deolarationof
             taking e . 0 to aoquirethe lands dosoribodin the
             petition,declaringthat said landsarm themby
             taken for the use of the United States,



                 "Upon the filin of said declarationof taklag
             and the deposi%&&m    court to the use of the
             psrsonrentitledthereto,of'the auount of the esti-
             mated ocmpensatio~stated in said dsolaration,




                 "Upon the lpplioatioaof the parties in inter-
             est,.thecourt may orderthat the money dspositod
             in the court,or any prt thereof,ba pid forthwith
             for or on accountof the just compsnaationtobe
             awardedin said prooeeding. If the compensatioa
             finallyawardedin rasps& of said landa;or a~
             parcelthoreof, shallexaaedthe amount of the money
             so receivedby any person sntitlod,tha court shall
             enter judgpmntagaiastthe UnitedOtates for the
             mount of the~deficienoy." (Undersooring oura)

           A referenoato the statamsntof faots suhnittsdh&with will
disclosethat la said Civil Cause Ho. 164, in whiohthe S.E. 4 of the 8.B. 3
of Smtion   27, Reeves Countywas oondsmned,a daolarationof taking has
bea filod. In acoordanoewith the terms of the above quoted F~denl
rts$utatitle to the lands in questionvested in the United St&es of
Jlmerica upon tho filingof the said declarationof taking. The only
right in the State of Taxas in the land in questionwhich rtill exists
HonorableCoke B. Stevenson,(d-5011)Paga 4



afterthe fllingof the deolarationof taking is the right to just
oompensatioafor the land so taken.

          Title to the land in questioa,known as S.B. 1 of ths,S.B.4
of Seation27, Bowes Comty, Tens, havingvcrstodints United States
of Azwrioa,the State of Texacoould not be the owaw thereofand Arti-
cle 5245,V.A.C.S.,authorizingthe Goveraoito rell Stats-ownadland
is, therefore,inapplicabl*. If, of eourso,  tha United Statesof Amori-
oa, petitionerin the aforcnasntionad cond~atioa suit, proceedsthero-
with to final judgment,the defendant,LillianS. Uinklw, racaiving
just compensationfor her right of reinstatementin the land in question,
and tlw State of Tons being paid for the said land, the Governorunder
the authoritygrantedin Articles5404 and 5413,V.A.C.S.,    may noommend
or order iosuanoeof patent thereon.

         Itia the opinionof this doprtmrnt, thermforo,that the
quo&ion sulxnittod
                must b+ ansxmrodin the negative.
                                         Very trulyyours

                                        ATTORNEYGESRRALOF TEXAS

                                         By s/ CheaterE. Ollisoa

                                               ChesterE. Ollison
                                                      Assistant
cSO:ff:egw




                                              dppBavBD8   OtiiniOB
                                              Camnltfr(
                                              - .,.
                                                 _ ^- _   ?y Bw.%
                                               Chairman      _